BERDON, J.,
concurring. I concur in the majority’s opinion, but I am perplexed at its reluctance to apply the standard regarding the deposing of a potentially unavailable witness in a criminal case. For the sake of providing guidance to our trial courts, I believe it is important to apply that standard to the facts before us today. In this case, I would conclude that it was “more likely than not that [Frances Carrasquillo would] be unavailable at the time of trial.” Accordingly, the trial court improperly denied the defendant’s motion to depose Carrasquillo. I also conclude, however, that that denial was harmless error for the reasons set forth in the majority opinion.